


ROADRUNNER TRANSPORTATION SYSTEMS, INC.
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and
entered into as of February 18, 2015, between Roadrunner Transportation Systems,
Inc., a Delaware corporation (the “Company”), and ________________ (the
“Recipient”).
RECITALS
WHEREAS, the Committee has determined that it is in the best interests of the
Company to recognize the Recipient’s performance and to provide incentive to the
Recipient to remain with the Company and its Related Entities by making this
grant of performance-based restricted Stock Units (“PRUs”) representing
hypothetical shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), in accordance with the terms of this Agreement.
WHEREAS, the PRUs are granted pursuant to the Company’s 2010 Incentive
Compensation Plan, as the same may be amended and/or restated from time to time
(the “Plan”), which is incorporated herein for all purposes.
AGREEMENT
NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.Definitions. All capitalized terms used herein but not expressly defined shall
have the meaning ascribed to them in the Plan.
2.Grant of PRUs. The Committee hereby grants, as of February 18, 2015, to the
Recipient, a Stock Unit for a target number of __________ PRUs (the “Target
Amount”). The number of PRUs actually awarded to the Recipient will be
determined at the end of the performance period commencing on January 1, 2015
and ending on December 31, 2015 (the “Performance Period”). Each PRU will be
equal in value to one Share of the Company’s Common Stock, subject in all
respects to the terms of this Agreement and the Plan.
3.Performance Criteria. The Recipient can earn the PRUs based on the Company’s
performance in achieving the financial performance levels established by the
Committee for the Performance Period. The minimum, target and maximum financial
performance levels associated with this Award of PRUs are set forth on Annex A,
which reflects that the financial performance criteria associated with this
Award of PRUs is the Company’s “EBITDA” (as hereinafter defined) during the
Performance Period. The number of PRUs that may be earned by the Recipient
pursuant to this Award of PRUs will range from 0% to 140% of the Target Amount
as determined after the end of the Performance Period based upon the Company’s
performance against the financial performance levels as reviewed and approved by
the Committee. No PRUs will be earned if the Company’s performance is below the
minimum financial performance level set forth on Annex A. For purposes of this
Agreement, “EBITDA” means the Company’s consolidated net income during the
Performance Period, computed in accordance with generally accepted accounting
principles but excluding the results of any acquisitions made by the Company or
any Related Entity during the Performance Period, if any, plus, without
duplication and to the extent reflected as a charge or expense in the
calculation of net income, the sum of (i) interest expense, (ii) income tax
expense, (iii)




--------------------------------------------------------------------------------




depreciation and amortization expense, (iv) stock-based compensation expense
attributable to this Agreement and the Company’s other performance-based Stock
Units and (v) acquisition transaction expenses.
4.Earned PRUs. Based on the Company’s performance in achieving the financial
performance levels established by the Committee for the Performance Period, the
Recipient shall earn the PRUs as follows: 0% of the Target Amount will be earned
if the Company’s financial performance is below the minimum financial
performance level; 40% of the Target Amount will be earned if the Company’s
financial performance is at the minimum financial performance level; 100% of the
Target Amount will be earned if the Company’s financial performance is at the
target financial performance level; and 140% of the Target Amount will be earned
if the Company’s financial performance is at or above maximum financial
performance level, each as set forth on Annex A. For financial performance
between the minimum financial performance level and the target financial
performance level, a proportionate percentage between 40% and 100% will be
applied to the Target Amount based on the Company’s relative performance between
the minimum and target financial performance levels. For financial performance
between the target financial performance level and the maximum financial
performance level, a proportionate percentage between 100% and 140% will be
applied to the Target Amount based on the Company’s relative performance between
the target and maximum financial performance levels. As soon as practicable
following the end of the Performance Period, the Committee will determine and
certify whether the minimum financial performance level has been achieved, the
level of attainment of such performance goal, and the number of PRUs earned by
the Recipient pursuant to the terms hereof (such date of determination by the
Committee, the “Performance Determination Date”). The number of PRUs earned by
the Recipient pursuant to the terms hereof are referred to herein as the “Earned
PRUs.”
5.Vesting of Earned PRUs.
(a)    Vesting Schedule. Except as otherwise provided in Section 5(b) hereof,
the Earned PRUs shall vest and become “Vested PRUs” in the following amounts and
at the following times (the “Vesting Date(s)”), provided that the Continuous
Service of the Recipient continues through and on the applicable Vesting Date:
Percentage of Earned PRUs
Vesting Date
25.0%
the Performance Determination Date
25.0%
March 1, 2017
25.0%
March 1, 2018
25.0%
March 1, 2019

There shall be no proportionate or partial vesting of Earned PRUs in the periods
prior to each Vesting Date, and except as otherwise provided in Section 5(b)
hereof, all vesting of Earned PRUs shall occur only on the appropriate Vesting
Date.
(b)    Acceleration Events.
(i)    Change in Control.
(A)    In the event of a Change in Control occurring during the Continuous
Service of the Recipient and prior to the Performance Determination Date, the
Target Amount of PRUs shall immediately vest and become Vested PRUs as of the
date of the Change in Control.

2



--------------------------------------------------------------------------------




(B)    In the event of a Change in Control occurring during the Continuous
Service of the Recipient and on or after the Performance Determination Date, all
Earned PRUs that are not Vested PRUs subject to this Agreement shall immediately
vest and become Vested PRUs as of the date of the Change in Control.
(ii)    Death or Disability. In the event that the Recipient’s Continuous
Service is terminated either on account of the Recipient’s death or Disability
after the Performance Determination Date, that percentage of the Earned PRUs
subject to this Agreement that would have vested in the calendar year of the
termination of the Recipient’s Continuous Service but for such termination, in
accordance with Section 5(a) hereof, shall immediately vest and become Vested
PRUs as of the date of the termination of the Recipient’s Continuous Service.
(iii)    Discretionary Acceleration. The Committee shall be authorized, in its
sole discretion, based upon its review and evaluation of the performance of the
Recipient and of the Company and its Related Entities, to accelerate the vesting
of any Earned PRUs under this Agreement, at such times and upon such terms and
conditions as the Committee shall deem advisable, and which determination shall
be made on an individual by individual basis and need not be uniform among all
Recipients under the Plan.
6.Terms and Conditions. This Award of PRUs is subject to the following terms and
conditions:
(a)    Forfeiture of Unvested PRUs. If the Recipient’s Continuous Service is
terminated for any reason, any and all PRUs awarded hereunder, including Earned
PRUs, that are not Vested PRUs, and that do not become Vested PRUs pursuant to
Section 5 hereof as a result of such termination, shall be forfeited immediately
upon such termination of Continuous Service and revert back to the Company
without any payment to the holder thereof. The Committee shall have the power
and authority to enforce on behalf of the Company any rights of the Company
under this Agreement in the event of the forfeiture of PRUs pursuant to this
Section 6(a).
(b)    Delivery of Vested PRUs. The Company shall deliver to the Recipient one
Share for each Vested PRU within thirty (30) days following the date on which
the portion of the Earned PRUs to which the distribution relates becomes vested
(but in no event later than March 15 of the calendar year following the calendar
year in which the Earned PRUs to which the distribution relates become vested).
(c)    Transferability. The PRUs awarded hereunder are not transferable
otherwise than by will or under the applicable laws of descent and distribution,
and the terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Recipient. Any attempt to
effect a Transfer of any PRUs shall be void ab initio. For purposes of this
Agreement, “Transfer” shall mean any sale, transfer, encumbrance, gift,
donation, assignment, pledge, hypothecation, or other disposition, whether
similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, and including, but not limited to, any disposition by operation of
law, by court order, by judicial process, or by foreclosure, levy or attachment.
(d)    Hypothetical Nature of PRUs. The Recipient shall not have any rights,
benefits, or entitlements with respect to the Shares corresponding to the PRUs
unless and until those Shares are delivered to the Recipient (and thus shall
have no voting rights, or rights to receive any dividend declared, before those
Shares are so delivered). On or after delivery, the Recipient shall have, with
respect to the Shares delivered, all of the rights of a holder of Shares granted
pursuant to the certificate of incorporation and other governing instruments of
the Company, or as otherwise available at law.
(e)    Tax Withholding.

3



--------------------------------------------------------------------------------




(i)    The Recipient shall pay to the Company, or make arrangements satisfactory
to the Committee for payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the grant of PRUs (including
without limitation the vesting thereof) or other distributions made by the
Company to the Recipient with respect to the PRUs as and when the Company
determines those amounts to be due, and the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Recipient any federal, state, or local taxes of any kind
required by law to be withheld with respect to the PRUs or other distributions
made by the Company to the Recipient with respect to any PRUs.
(ii)    The Recipient may elect, by notice to the Committee, to satisfy his or
her minimum withholding tax obligation with respect to the granting or vesting
of the PRUs by the Company’s withholding a portion of the Shares otherwise
deliverable to the Recipient, such Shares being valued at their Fair Market
Value as of the date on which the taxable event that gives rise to the
withholding requirement occurs, or by the Recipient’s delivery to the Company of
a portion of the Shares previously delivered by the Company, such Shares being
valued at their Fair Market Value as of the date of delivery of such Shares by
the Recipient to the Company.
7.Amendment, Modification and Assignment. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Recipient and the Committee. No waiver by
either party of any breach by the other party hereto of any condition or
provision of this Agreement shall be deemed a waiver of any other conditions or
provisions of this Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
Unless otherwise consented to by the Committee, this Agreement shall not be
assigned by the Recipient in whole or in part. The rights and obligations
created hereunder shall be binding on the Recipient and his or her heirs and
legal representatives and on the successors and assigns of the Company.
8.Change in Capital Structure.
(a)    Subject to any required action by the stockholders of the Company, the
number of PRUs covered by this award shall be proportionately adjusted and the
terms of the restrictions on such PRUs shall be adjusted as the Committee shall
determine to be equitably required for any increase or decrease in the number of
issued and outstanding shares of Common Stock of the Company resulting from any
stock dividend (but only on the Common Stock), stock split, subdivision,
combination, reclassification, recapitalization or general issuance to the
holders of Common Stock of rights to purchase Common Stock at substantially
below fair market value or any change in the number of such shares outstanding
effected without receipt of cash or property or labor or services by the Company
or for any spin-off, spin-out, split-up, split-off or other distribution of
assets to stockholders.
(b)    The Award of PRUs pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.
9.Miscellaneous.
(a)    No Right to Continuous Service. The grant of the PRUs shall not be
construed as giving the Recipient the right to Continuous Service with the
Company and its Related Entities.

4



--------------------------------------------------------------------------------




(b)    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.
(c)    Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Agreement or this Award under any applicable law, such provision
shall be construed or deemed amended to conform to applicable law (or if such
provision cannot be so construed or deemed amended without materially altering
the purpose or intent of this Agreement and the grant hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the Award shall remain in full force and effect).
(d)    No Trust or Fund Created. Neither this Agreement nor the grant made
pursuant to this Agreement shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Recipient or any other Person. To the extent that the Recipient or any other
Person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or related to this Agreement or the relationship of
the Recipient and the Company, shall be instituted only in the state or federal
courts located in Milwaukee County in the State of Wisconsin, and each party
waives any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.
(f)    Interpretation. The Recipient accepts the PRUs subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
Recipient hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this
Agreement. The Recipient hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and conditions hereof and thereof.
(g)    Headings. Headings are given to the Paragraphs and Subparagraphs of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
(h)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The facsimile or email
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.
10.Complete Agreement. Except as otherwise provided for herein, this Agreement
and those agreements and documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
11.Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage

5



--------------------------------------------------------------------------------




prepaid, and addressed, in the case of the Company, to the Company’s Secretary
at 4900 S. Pennsylvania Avenue, Cudahy, Wisconsin 53110, or if the Company
should move its principal office, to such principal office, and, in the case of
the Recipient, to the Recipient’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section 11.
12.Section 409A.
(a)    General. It is the intention of both the Company and the Recipient that
the benefits and rights to which the Recipient could be entitled pursuant to
this Agreement are exempt from the requirements of Section 409A of the Code
(“Section 409A”), and the provisions of this Agreement shall be construed in a
manner consistent with that intention. If the Recipient or the Company believes,
at any time, that any such benefit or right is not exempt from Section 409A, it
shall promptly advise the other and shall negotiate reasonably and in good faith
to amend the terms of such benefits and rights such that they comply with, or
are exempt from, the requirements of Section 409A (with the most limited
possible economic effect on the Recipient and on the Company).
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the Award of PRUs pursuant to this Agreement or the Shares associated with such
PRUs are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.
(c)    No Acceleration of Payments. Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
(d)    Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
[The remainder of this page has been intentionally left blank]

6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation
By:                         
Name:                         
Title:                         
Agreed and Accepted:
RECIPIENT:
__________________________________
______________

7

